CLASS A DISTRIBUTION PLAN FRANKLIN STRATEGIC MORTGAGE PORTFOLIO Preamble to Distribution Plan The following Distribution Plan (the “Plan”) has been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended (the “Act”), by FRANKLIN STRATEGIC MORTGAGE PORTFOLIO (the “Fund”) for the use of Class A shares, which Plan shall take effect on the date the Class A shares of the Fund are first offered for sale (the “Effective Date of the Plan”). The Plan has been approved by a majority of the Board of Trustees of the Fund (the “Board”), including a majority of the trustees who are not interested persons of the Fund and who have no direct or indirect financial interest in the operation of the Plan or in any agreements related to the Plan (the “Independent Trustees”), cast in person at a meeting called for the purpose of voting on the Plan. In reviewing the Plan, the Board considered the schedule and nature of payments and terms of the Investment Management Agreement between the Fund and Franklin Advisers, Inc. (the “Manager”) and the terms of the Distribution Agreement between the Fund and Franklin/Templeton Distributors, Inc. (“Distributors”). The Board concluded that the compensation of the Manager, under the Investment Management Agreement, and of Distributors, under the Distribution Agreement, was fair and not excessive; however, the Board also recognized that uncertainty may exist from time to time with respect to whether payments to be made by the Fund to the Manager, Distributors, or others or by the Manager or Distributors to others may be deemed to constitute distribution expenses of the Fund.
